Citation Nr: 1736079	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.   

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO granted service connection for IBS and assigned a 0 percent (noncompensable) rating, effective January 26, 2011.  In July 2012, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a November 2012 rating decision, the RO assigned a higher, initial 10 percent rating for IBS, effective January 26, 2011.  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In November 2015, the Veteran testified during a Board hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During this hearing, the Veteran waived initial RO consideration of evidence received since the last adjudication of the case in November 2012.  See 38 C.F.R. § 20.1304 (2015).

In January 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a May 2016 supplemental SOC (SSOC)).  

The Board notes that after the issuance of the May 2016 SSOC, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

As noted in the prior remand, because this appeal ensued from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, unless the Veteran express satisfaction when less than the maximum, available benefit for a disability is granted, a claim for higher rating continues).  Also, in the substantive appeal and during the Board hearing, the Veteran and his representative asserted that the Veteran's service-connected IBS has interfered with/adversely impacted his ability to perform his job.  As such assertions appear to raise a question as to the Veteran's entitlement to a higher rating on an extra-schedular basis, the Board expanded this claim to include extra-schedular consideration, as reflected on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Since the January 26, 2011, effective date of the award of service connection, the Veteran's IBS has been manifested by symptoms indicating overall moderate impairment, to include e stomach bloating, gas, abdominal pain, and frequent episodes of alternating diarrhea and constipation; but, without more or less constant abdominal distress.

3.  The schedular criteria are adequate to rate the Veteran's IBS at all pertinent points, and no claim of unemployability due to this disability has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for IBS, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2011 pre-rating letter provided pertinent notice to the Veteran in connection with service connection for IBS. That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter provided general notice of how VA determines disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations. 

After the June 2012 award of service connection for IBS, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A .  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the November 2012 SOC set forth the applicable criteria for higher ratings for hearing loss, the timing and form of which suffices, in part, for Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, and the reports of VA examinations (as requested by the Board in its January 2016 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47  1999 (holding that substantial compliance, rather than strict compliance, is required).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements provided by the Veteran.  The Board finds that no further action on the claim, prior to appellate consideration, is required.

As for the November 2015 Board hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matters herein decided.  At that time, the undersigned VLJ identified the issues on appeal and information was elicited regarding the nature and severity of, and treatment for, these disabilities.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, the claims were remanded for development, and additional evidence was subsequently added to the file.  Thus, the hearing was legally sufficient. See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Also, as indicated, the  Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the January 2016 remand, the Veteran was afforded a VA examination in May 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further, that same month, the AOJ readjudicated the claim to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, as evidenced by an SSOC reflecting consideration of additional evidence reviewed, followed by another period for response.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The Board notes, at the outset, that all pertinent evidence in the electronic claims file (in VBMS and Virtual VA) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim herein decided.

The Veteran generally contends that a rating in excess of 10 percent is warranted for symptoms of his IBS.  See July 2012 NOD.

The RO assigned a 10 percent rating for the Veteran's IBS under Diagnostic Code 8873-7319.  See 38 C.F.R. § 4.114.  While Code 8873 references undiagnosed illnesses occurring in Persian Gulf veterans (see 38 C.F.R. § 3.317 (2016)), the disability is actually rated pursuant to the criteria of Diagnostic Code 7319,

Under Diagnostic Code 7319, a 10 percent rating is assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) due to moderate symptoms; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) where symptoms are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Private treatment records show that the Veteran was diagnosed with IBS in February 2011.  During this visit, he complained of abdominal pain and change in bowel habits.  A colonoscopy procedure was performed and had a normal impression.   In September 2011, at a follow-up visit, he reported less pain and more regular bowel movements attributed to a prescription for Bentyl, 20 mg.

In January 2012, the Veteran underwent a VA examination in connection with his IBS claim.  At that time, the Veteran reported alternating constipation and diarrhea and reported that he had been prescribed Dicyclomine by his private physician for his symptoms.  The examiner commented that continuous medication was not required for control of the Veteran's IBS.  The examiner characterized the Veteran's condition as involving  episodes of exacerbations and/or attacks of the intestinal condition occurring approximately 5 times a year.  The examiner did not choose the options of occasional, frequent, or more or less constant bowel disturbance with abdominal distress.  The examiner opined that the Veteran's IBS did not impact his ability to work.  
A May 2012 VA examination report addressed the etiology of the Veteran's IBS but did not characterize the severity of his IBS symptomatology.

In support of his claim, the Veteran has submitted a January 2011 Austin Regional Clinic treatment record; February, March, and September 2011 Austin Diagnostic Clinic treatment records; and an August 2013 Austin Diagnostic Clinic list of prescriptions.  The treatment records note stomach bloating, abdominal pain, and alternating diarrhea and constipation.  The September 2011 treatment record indicates a follow up visit scheduled with the Veteran in 6 months.  The medication list notes a prescription for Bentyl (Dicyclomine) as needed for abdominal cramping, starting January 2011, and for Phazyme, starting March 2013.

The Veteran also submitted April 2012 and March 2014 Family and Medical Leave Act (FMLA) Designation Notices showing the Veteran was approved for intermittent leave of 4 episodes per month lasting 1-2 days per episode, and other information relating to the impact of his IBS on his work.  A February 2014 certification of health care provider notes that the Veteran experiences IBS flare-ups of diarrhea, constipation, abdominal pain, gas, and bloating that cause him to be absent from work.

Moreover, during the November 2015 Board hearing, the Veteran testified that he has experienced alternating constipation and diarrhea with constant abdominal stress which resulted in missed work.

The Veteran submitted an updated FMLA Notice, dated March 2016, containing similar information as the prior FMLA Notices.  Again, he was approved for intermittent leave of 4 episodes per month lasting 1-2 days per episode, and other information relating to the impact of his IBS on his work.  

The Veteran was afforded a VA examination in May 2016.  Review of the claims file was noted.  He reported symptoms of diarrhea and constipation until 2011 when he was diagnosed with IBS.  Specifically, he reported having 5 to 6 small amounts of loose stool with constipation up to 5 days per week, and flare-ups up to 8 times per month with diarrhea, gas, bloating, and abdominal pain.  The examination documented a current prescription of Dicyclomine, 20 mg, since 2011.  Signs and symptoms included alternating diarrhea and constipation.  The Veteran's IBS condition was described as moderate with frequent episodes of bowel disturbance and abdominal distress; and more than 7 episodes of exacerbations in the past 12 months of the intestinal condition described as bloating, gas, and abdominal pain with diarrhea.  The examiner noted that current IBS is ongoing and has been unchanged since January 2011 based on a history and unchanged medication dosage.  As for functional impact, it was noted that the Veteran has been employed part-time at the post office since 2006.  Based on FMLA reports, he misses up to 8 days of work per month and takes frequent breaks due to IBS symptoms.

June 2016 private treatment records note a history of "severe form of the irritable bowel syndrome with alternating bowel habits."  Severity of abdominal distress was not provided.  Past medical history documented a current prescription of Dicyclomine, 20 mg.  Social history listed the Veteran's current occupation as a postal worker.

Considering the pertinent evidence in light of the applicable rating criteria and principles, the Board finds that an initial rating greater than 10 percent rating for IBS, is not warranted.

Competent, probative evidence indicates that the Veteran's IBS has been manifested by symptoms such as stomach bloating, gas, abdominal pain, and frequent episodes of alternating diarrhea and constipation.  Collectively, these symptoms have resulted in moderate symptoms which appear to be controlled by medication, the level of impairment contemplated by the 10 percent rating.  

Notably, a rating in excess of 10 percent requires a finding of more or less abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board observes that June 2016 private treatment records note a history of "severe form of the irritable bowel syndrome with alternating bowel habits."  However, there is no evidence of constant abdominal distress during the claim period.  In this regard, none of the contemporaneous records or examination report reflects such symptoms as being severe with more or less constant abdominal distress.  Throughout the claim period, the Veteran has consistently reported, and medical records document, the same dosage of prescribed medication to treat his IBS.  See September 2011 Private Treatment Records, May 2016 VA Examination Report.  Although the Veteran has reported in his July 2012 NOD that his IBS symptoms are far worse than was indicated by the RO's initial rating, clinical records associated with the claims file do not support his contentions.  In this regard, a February 2011 colonoscopy revealed a normal impression.  In September 2011, he reported less pain and more regular bowel movements attributed to prescribed medication.  April 2012, March 2014, and March 2016 FMLA Notices all contain the same amount of approved leave relating to the impact of his IBS condition on his work.  Further, during the he most recent May 2016 examination, the examiner noted that the Veteran's current IBS is ongoing and has been unchanged since January 2011.  

Accordingly, the collective evidence supports a finding that, since the effective date t the Veteran's IBS has been characterized by symptomatology resulting in overall moderate impairment,  to include stomach bloating, gas, abdominal pain, and frequent episodes of alternating diarrhea and constipation, consistent with the current 10 percent disability rating. 

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1);  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's IBS at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, such as diarrhea, constipation and abdominal distress.  There are no additional symptoms or manifestations of this disability that are not addressed by the rating schedule, and higher ratings are assignable for more significant impairment.  There is no evidence or argument that the schedular criteria are inadequate to rate the disability.  As the rating schedule is adequate to evaluate this disability, the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.   See 38 C.F.R § 3.321.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's IBS has appropriately been rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of either claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran and his representative have asserted that the Veteran's service-connected IBS has interfered with, and adversely impacted, his ability to perform his job, there is no evidence or allegation that the Veteran has actually or effectively been rendered unemployable  by his service-connected IBS.  As noted above, throughout the period under consideration in this appeal, the Veteran has continued to work part-time at the Post Office.  While lay and medical evidence indicates that the Veteran takes leave and frequent breaks due to his IBS, his symptoms are not shown to render him unable to obtain or retain substantially gainful employment.  Under these circumstances, the  Board finds that the matter of the Veteran's entitlement to a TDIU due to his  IBS has not be been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the claim for an initial rating in excess of 10 percent for IBS, to include on an extra-schedular basis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for IBS, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321,  is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


